—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), dated February 5, 1997, which denied their motion for an order in accordance with General Municipal Law § 205-e reinstating a previously-dismissed action.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly denied reinstatement of their previously-dismissed action. General Obligations Law § 11-106 and General Municipal Law § 205-e (3) are not applicable here since the underlying action, which was dismissed by order of the Supreme Court, Nassau County, dated April 4, 1996, was neither commenced on, nor was pending on, October 9, 1996, the effective date of those statutes.
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.